Citation Nr: 1137960	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  05-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial schedular rating higher than 10 percent for degenerative joint disease (i.e., arthritis) of the left shoulder from May 9, 2005 to December 10, 2007, and a rating higher than 20 percent since December 11, 2007.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served in the United States Naval Reserves.  He had active duty for training (ACDUTRA) from March to September 1971, plus other periods of service.  An October 1974 letter informed him that he had been found not physically qualified for further service in the Naval Reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a July 2005 rating decision, the RO denied service connection for a left shoulder disability, and the Veteran appealed.  In February 2007, however, during the pendency of his appeal, the RO granted his claim for service connection for degenerative joint disease of his left shoulder.  The RO assigned an initial 10 percent rating retroactively effective from May 9, 2005, the date he had filed this claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" his rating, meaning assign different ratings at different times since the effective date of his award to compensate him for variances in the severity of his disability).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date). 

In a January 2008 rating decision since issued, the RO increased the rating for this left shoulder disability to 20 percent as of December 11, 2007.  So the appeal now concerns whether the Veteran was entitled to an initial rating higher than 10 percent for this disability during the immediately preceding period from May 9, 2005 to December 10, 2007, and whether he has been entitled to a rating higher than 20 percent since December 11, 2007.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran presumably is seeking the highest possible rating, for all time periods at issue, unless he expressly indicates otherwise). 

In July 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC, to obtain outstanding VA treatment records and to schedule a VA compensation examination to reassess the severity of the Veteran's left shoulder disability.  The outstanding VA treatment records were obtained, but he was unable to appear for his scheduled VA compensation examination because he apparently was ill.  So, in March 2011, the Board again remanded this case to the RO via the AMC to reschedule his examination.

The Veteran subsequently had this VA examination in April 2011.  During the examination, the examiner indicated the Veteran is unable to work due to his left shoulder disability.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  And as the Court more recently explained in Rice v. Shinseki, 22 Vet.App. 447 (2009), if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim to the RO.  Remands to the RO generally are via the AMC.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The Board therefore is going ahead and deciding the claim for higher schedular ratings for the left shoulder disability, but remanding this derivative TDIU claim to the RO via the AMC for all appropriate development and consideration - including, as will be explained, possible referral of this claim to the Director of Compensation and Pension (C&P) Service for consideration of a TDIU on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b) and/or a higher rating for the left shoulder disability on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).


FINDING OF FACT

The medical and other evidence of record from May 9, 2005, to December 10, 2007 does not indicate the range of motion of the Veteran's left shoulder was restricted to shoulder level, whereas evidence dated since December 11, 2007 indicates it is on account of his associated pain.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the left shoulder disability from May 9, 2005 to December 10, 2007, or a rating higher than 20 percent since December 11, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative of the claim.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial.  Moreover, the Supreme Court clarified that, as the pleading party, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice error and that it is more than harmless.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.


It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice at the U. S. Court of Appeals for Veterans Claims (Court/CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2005, March 2006, and April 2011.  The letters, especially in combination, informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining supporting evidence.  The March 2006 letter also complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claim.  But in a strictly legal sense, that Dingess notice was not required.  In cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to "downstream" elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC (and even five SSOCs) discussing this "downstream" element of his claim and citing the applicable statutes and regulations.  Moreover, in any event, as mentioned, he was provided the additional Dingess notice concerning the downstream disability rating and effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and private treatment records in support of his claim.  In addition, the RO arranged for a VA compensation examination in April 2006 to first determine whether he was entitled to service connection for his left shoulder disability because that was the determinative issue at the time.  He was more recently afforded two additional VA examinations, in August 2007 and in April 2011, to assess and then reassess the severity of his disability, which is now the determinative downstream issue since his appeal is for a higher rating for this disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination of his left shoulder disability was in April 2011, so relatively recently, and as a consequence of two prior Board remands.  Moreover, the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  Yet another examination to evaluate the severity of this disability is unwarranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, in having him undergo that April 2011 VA compensation examination, the Board also is satisfied there was compliance with the July 2009 and March 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.  


II.  The Governing Statutes, Regulations and Precedent Cases

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Here, since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, since has extended this practice even to claims that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran already has what amounts to a "staged" rating because his rating was 10 percent from May 9, 2005 until increased to 20 percent as of December 11, 2007.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis (hypertrophic or osteoarthritis), in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved - which, here, is DC 5201 since it concerns limitation of motion of the arm and shoulder.  When the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0-percent disabling) under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  This 10 percent evaluation is combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A higher 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, DC 5003.

For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).

The report of the Veteran's August 2007 VA compensation examination shows he is left-hand dominant (left-handed), so his left arm is considered his "major" arm, meaning his left shoulder disability is affecting his major or dominant upper extremity.


Because he has arthritis, the Veteran's left shoulder disability is rated under DC 5201 on referral from DCs 5010 and 5003, so based on the extent there is limitation of motion of his arm and shoulder.  Under DC 5201, a 20 percent rating is assigned if the range of motion of the major arm is limited to the shoulder level (i.e., to 90 degrees); a 30 percent rating is assigned if the range of motion of the major arm is limited to midway between the side and shoulder level (i.e., to 45 degrees); and a 40 percent rating is assigned if the range of motion of the major arm is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201.

According to 38 C.F.R. § 4.71, Plate I, normal forward elevation (flexion) and abduction of the shoulder is from 0 to 180 degrees.  Normal internal and external rotation are from 0 to 90 degrees.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Other possible diagnostic codes for rating shoulder disabilities are DC 5202 for other impairment of the humerus and DC 5203 for impairment of the clavicle or scapula.  DC 5202 provides a 20 percent rating for malunion of the humerus with moderate deformity of the major shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  A 30 percent rating is assigned if there is malunion of the humerus with marked deformity of the major shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned for fibrous union of the humerus.  A 60 percent rating is assigned for nonunion of humerus (false flail joint).  And an 80 percent rating is assigned for loss of the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, DC 5202.

DC 5203 provides a 10 percent rating for malunion of the clavicle or scapula of the major arm, or for nonunion of the clavicle or scapula without loose movement.  A higher 20 percent rating is warranted if there is nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, DC 5203.

A.  Entitlement to an Initial Rating Higher than 10 Percent from May 9, 2005 to December 10, 2007

The Veteran was granted an initial 10 percent disability rating retroactively effective from May 9, 2005, the date of receipt of his claim.  And at no time prior to December 11, 2007, the date his VA treatment records first showed a factually ascertainable increase in the severity of this disability to the 20-percent level, does the evidence of record demonstrate sufficient limitation of motion of his left shoulder to warrant this higher rating.  He has provided a competent and credible account of his left shoulder symptoms, which include painful motion.  But prior to December 11, 2007, the medical evidence in the file, including his VA and private treatment records and the reports of the April 2006 and August 2007 VA examinations, show his left shoulder range of motion - even considering his pain, was not restricted to shoulder level, i.e., to 90 degrees.

The Veteran was provided the April 2006 VA examination to determine whether he was entitled to service connection for his left shoulder disability because, at the time, he was still trying to establish the required correlation between this disability and his military service.  The April 2006 VA examiner noted the Veteran had undergone surgery on this shoulder following an injury he had sustained during a seizure in the 1970s, while in service.  The Veteran complained of moderate pain in this shoulder.  A physical examination of this shoulder determined that range of motion on flexion was to 170 degrees, abduction to 125 degrees, external rotation to 75 degrees, and internal rotation to the T11 level.  There was no increased pain, loss of motion, weakness, fatigability or incoordination with repetitive use.  The examiner noted the Veteran suffered from degenerative joint disease of this shoulder and a decrease in range of motion.  Therefore, the examiner concluded that it was more likely than not the left shoulder disability was a result of service activity (referring to the seizure-related injury).  That examiner's finding and opinion served as the basis for granting service connection for this disability and assigning the initial 10 percent rating based on painful limitation of motion, retroactively effective from May 9, 2005, the date of receipt of this claim.

The Veteran subsequently had another VA compensation examination in August 2007, but this time more so to assess the then current severity of his left shoulder disability.  He reported experiencing daily pain of 6-7/10, and 10/10 during flare-ups.  He also complained of pain with overhead reaching or grasping.  Physical examination of his left shoulder noted range of motion on flexion was to 148 degrees, abduction to 162 degrees, external rotation to 88 degrees, and internal rotation to 90 degrees.  The examiner noted there was pain on range of motion throughout the arc in each plane.  However, there was no apparent weakness, fatigability or incoordination during or following three repetitions of the ranges of motion.  

Also of record are the Veteran's VA treatment records from July 1990 to December 2001, from November 2004 to January 2005, and from July 2006 to January 2011.  As well, there are private treatment records from Dr. B.M. dated in February 1982, from Dr. M.M. dated in April 2005, and from Dr. W.L. dated in May 2005, discussing the Veteran's complaints and treatment.  These VA and private treatment records, however, do not list any objective range of motion findings.


In essence, the medical evidence for the period under review indicates left shoulder motion was not limited to at least shoulder level, i.e., to at least 90 degrees, even considering his pain, as required for the higher 20 percent rating under DC 5201.  Although he complained of having pain throughout the entire arc of motion during his August 2007 VA examination, his flexion was to 170 degrees and abduction to 125 degrees during his April 2006 VA examination, and his flexion was to 148 degrees and abduction to 162 degrees during that subsequent August 2007 VA examination.  See Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss under VA regulations that evaluate disabilities based upon limitation of motion, but is just one factor to be considered when evaluating functional impairment).

Therefore, the Board finds that at no time prior to December 11, 2007 did the Veteran's left shoulder disability warrant a rating higher than 10 percent, so his claim for a higher rating during this initial period at issue must be denied.

B.  Entitlement to a Rating Higher than 20 Percent Since December 11, 2007

As already alluded to, the RO increased the rating for the Veteran's left shoulder disability from 10 to 20 percent because a VA treatment record dated December 11, 2007, provided the first objective indication the Veteran's left shoulder had sufficiently decreased range of motion to warrant this higher rating.  So the rating for this disability already has been "staged", as of this date, to compensate him for this increased level of disability.  He contends that he is entitled to an even higher rating.  

The relevant evidence of record includes VA evaluation and treatment records dated from December 11, 2007 to January 2011.  The December 11, 2007 record shows his range of motion on forward flexion and abduction was to 160 degrees, but with pain at 100 and 90 degrees, respectively.  The treating physician noted a decrease in range of motion and left shoulder discomfort.  Consequently, the RO increased the Veteran's left shoulder disability rating to 20 percent for limitation of motion of the dominate arm to shoulder level, i.e., to 90 degrees on abduction, when considering the consequent effect of his pain.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

There are no additional objective clinical findings indicating he has even greater restriction of the motion of this shoulder, so as to in turn warrant assigning an even higher rating.

In April 2011, the Veteran underwent another VA examination to reassess the severity of his disability.  He indicated he has pain daily in this shoulder, which flares 8 to 10 times per month, lasting approximately 3 to 4 days.  The examiner observed the Veteran cannot lift even a pound of weight above shoulder level due to pain within the anterior shoulder.  Physical examination noted range of motion on flexion was to 160 degrees, with pain beginning at 90 degrees.  Abduction was to 150 degrees, with pain beginning at 70 degrees.  And external and internal rotation both were to 90 degrees, with pain at the extreme (endpoint).  The examiner indicated that repetition of the motion did not increase the pain, weakness, fatigability, lack of endurance, or incoordination.  The examiner further indicated there was diffuse anterior tenderness in this shoulder but no effusion, edema, inflammation or crepitus within the shoulder space.  Muscle strength testing found that forward flexion was weakened, with breakaway due to pain and abduction with breakaway due to pain.  However, muscle strength in the internal and external rotations was normal.  

Therefore, the medical evidence for this additional period under review indicates the left shoulder motion was not limited to midway between the side and shoulder level, i.e., to 45 degrees, certainly not to just 25 degrees from the side, to in turn warrant assigning a higher 30 or 40 percent rating, respectively.  Instead, flexion was restricted to 90 degrees when considering that was the point at which the Veteran began experiencing pain, and to 70 degrees on abduction, which is still insufficient to warrant the higher 30 percent rating under DC 5201.  The Veteran's pain, even on abduction, did not reduce his range of motion to 45 degrees or less to support assigning a 30 percent or even higher 40 percent rating under this DC.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; see also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  In Burton, the CAVC found the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for, as here, residuals of a left shoulder injury with surgical repair.  Id., at *5.  Here, though, unlike in Burton, this is indeed being addressed but does not provide reason for increasing the rating.

Further, DCs 5202 and 5203 are inapplicable because there is no indication the Veteran has impairment of his humerus or clavicle or scapula of the type contemplated by these DCs.

Similarly, although he has far less than normal range of motion in this shoulder, again, especially when considering the extent of his chronic pain, this shoulder is not ankylosed so as to alternatively warrant application of DC 5200.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Even accepting that he has "severe" limitation of motion of this shoulder, particularly when accounting for his pain, his motion is not totally restricted or nonexistent so as to warrant concluding he has ankylosis.

Therefore, the Board finds that at no time since December 11, 2007, has the Veteran met the requirements for a rating higher than 20 percent for his left shoulder disability, so this portion of his appeal also must be denied.

There is, however, reason for considering whether he is entitled to additional compensation for this disability on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1) and/or to a TDIU on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b).  But this will be discussed in the REMAND below.


ORDER

The claim for an initial rating higher than 10 percent for the left shoulder disability from May 9, 2005 to December 11, 2007, and a rating higher than 20 percent since on a schedular basis is denied.


REMAND

The April 2011 VA compensation examiner's comments raise the additional issues of whether the Veteran is entitled to a higher rating for his left shoulder disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) and/or a derivative TDIU under 38 C.F.R. § 4.16(b), inasmuch as he does not have a sufficient rating for this disability to otherwise warrant TDIU consideration under 38 C.F.R. § 4.16(a).

A TDIU may be assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether the Veteran meets the threshold minimum disability rating requirements of 4.16(a).

Under § 4.16(a), a TDIU may be assigned when the Veteran is unable to obtain or maintain substantially gainful employment as a result of service-connected disability, provided that if, as here, there is only one such disability, it is rated as at least 60-percent disabling.  Because he only had a 10 percent rating for his left shoulder disability prior to December 11, 2007, and has only had a 20 percent rating for this disability since, he does not have a sufficient rating for this disability for consideration of a TDIU - that is, without resorting to the extra-schedular provisions of § 4.16(b), which permit the assignment of a TDIU on the basis of unemployability alone.  He could alternatively receive additional compensation for his underlying left shoulder disability, also on an extra-schedular basis, under 38 C.F.R. § 3.321(b)(1).


Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular rating if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").


The Court went to great lengths in Thun to point out that the standards applied to claims under § 3.321(b)(1) and those applied to § 4.16(b) are separate and distinct.  See Thun, 22 Vet. App. at 117.  Additional discussion concerning the distinctions between the standard for referral of a claim for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b) may be found in Kelly v. Brown, 6 Vet. App. 157, 162 (1994).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the United States Federal Court of Appeals in Timmermanv. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.


Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.


In the present case, during the most recent April 2011 VA examination, the examiner indicated the Veteran had been unemployed since 2007, so for about 4 years.  His prior occupation was working in the photo development center at stores such as Wal-Mart and K-Mart.  On physical examination, he was unable to lift even a pound of weight higher than shoulder level due to the pain within his anterior shoulder.  The examiner concluded the Veteran obviously cannot engage in any type of manual labor or any labor that involves overhead work of any kind.  
But even beyond this, this examiner stated that due to the frequent absences in work and flare-ups of pain in the Veteran's left shoulder, he cannot engage in gainful employment of any type, so including even sedentary work, due to the problem with recurrent work loss, which would make him unemployable.

Because this VA compensation examiner seemingly has ruled out the possibility of the Veteran working in any capacity, irrespective of whether a physically demanding or sedentary job, this case is being referred to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to additional compensation for his left shoulder disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) and/or to a derivative TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).

Accordingly, this case is REMANDED for the following additional development and consideration:

1.  Refer this case to the Under Secretary for Benefits or to the Director of C&P Service for consideration of whether the Veteran is entitled to additional compensation for his left shoulder disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) and/or to a derivative TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).


2.  If the disposition of these claims on these additional bases is not to his satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these additional issues.  Since the Board has unilaterally assumed jurisdiction of this derivative TDIU claim, the SSOC must include citation to the applicable statutes and regulations governing TDIU claims, including on an extra-schedular basis, as well as discussion of the underlying reasons and bases for any decision rendered.

The Veteran has the right to submit additional evidence and argument concerning the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


